 



Exhibit 10.1

VISKASE COMPANIES, INC.

FORM OF STOCK OPTION AGREEMENT

     THIS STOCK OPTION AGREEMENT (the “Agreement”) is made by and between
Viskase Companies, Inc., a Delaware corporation (the “Company”), and [Name], an
officer or employee of the Company or a subsidiary of the Company (the
“Participant”) effective as of January 13, 2005.

     In consideration of the mutual covenants herein contained and other good
and valuable consideration, receipt of which is hereby acknowledged, the Company
and the Participant hereby agree as follows:

     1. Grant of Option. The Company hereby irrevocably grants to the
Participant the option (the “Option”) to purchase [Total Shares] shares (the
“Option Shares”) of common stock, par value $.01 per share, of the Company (the
“Common Stock”). This Option is granted pursuant to and is subject to the terms
and conditions of the Viskase Companies, Inc. 2005 Stock Option Plan (the
“Plan”). A copy of the Plan is attached as an exhibit hereto and the terms and
conditions thereof are incorporated herein by this reference and are expressly
made part of this Agreement. All terms used herein and defined in the Plan
shall, unless otherwise defined herein, have the same means herein as they have
in the Plan. The Option granted hereby is non-transferable except as otherwise
permitted under the Plan.

     2. Option Price. The Option price (the “Option Price”) with respect to the
Option Shares shall be $2.90 per share without commission or other charge.

     3. Exercisability. This Option shall become exercisable as follows:

          Cumulative Number of Option Shares Date Option Becomes Exercisable  
as to Which Option is Exercisable
January 13, 2006
  33-1/3% or [One-Third] Shares
January 13, 2007
  66-2/3% or [Two-Thirds] Shares
January 13, 2008
  100% or [Total Shares]

   
Total
  100% or [Total Shares]

     The effects upon the Option by reason of the Participant’s termination of
employment with the Company or any of its subsidiaries due to death, Retirement,
Cause or Disability are provided for in Section 6(e) of the Plan.

     4. Term. This Option shall expire on and not be exercisable after
January 13, 2015.

     5. Manner of Exercise. This Option may be exercised solely by written
notice to the Chief Financial Officer of the Company at least three (3) business
days in advance of such exercise and by full payment of the purchase price in
accordance with Section 6(c) of the Plan for the Option Shares with respect to
which Option or portion thereof is exercised, together with payment or
arrangement for payment of any Federal Income or other tax required to be
withheld by the Company with respect to such Common Stock and such other
documents as may be requested by the Company pursuant to the Plan.

     The Company may postpone the time of delivery of certificate for Common
Stock for such additional time as may be necessary to comply with the listing
requirements of any securities exchange upon which the Common Stock of the
Company listed, or the requirements of the Securities Act of 1933 or the
Securities Exchange Act of 1934 or any rules or regulations of the Securities
and Exchange Commission promulgated thereunder or the requirements of applicable
state laws relating to the authorization, issuance or sale of securities.

     6. Modification and Waiver. Except as expressly provided in the Plan,
neither this Agreement nor any provision hereof can be changed, modified,
amended, discharged, terminated or waived orally or by any course of dealing or
purported course of dealing, but only by an agreement in writing signed by the
Participant and the Company. No such agreement shall extend to or affect any
provision of this Agreement not expressly changed, modified, amended,
discharged, terminated or waived or impair any right consequent on such
provision. The waiver

 



--------------------------------------------------------------------------------



 



of or failure to enforce any breach of this Agreement shall not be deemed to be
a waiver or acquiescence in any other breach thereof.

     7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.

     8. Participant Acknowledgment. The Participant hereby acknowledges receipt
of a copy of the Plan.

     IN WITNESS WHEREOF, Viskase Companies, Inc. has caused this Agreement to be
duly executed by its duly authorized officer and said Participant has hereunto
signed this Agreement on his own behalf, as of the day and year first above
written.

         
 
  VISKASE COMPANIES, INC.
 
       

  By    

       

      Title:
 
       
 
       
 
   
 
  [Name], Participant

 